Citation Nr: 1606766	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  04-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for degenerative arthritis of the right knee.

2.  Entitlement to a higher initial disability rating for right lower extremity radiculopathy, in excess of 10 percent from January 28, 2011 to February 14, 2013, and in excess of 20 percent from February 14, 2013. 

3.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a higher disability rating for status-post enucleation with prosthesis of the right eye and history of recurrent and chronic iritis of the left eye with visual field loss, in excess of 40 percent from February 22, 2007 to February 11, 2013, and in excess of 60 percent from February 11, 2013. 

5.  Entitlement to an effective date prior to January 28, 2011 for the grant of service connection for right lower extremity radiculopathy. 

6.  Entitlement to an effective date earlier than January 28, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who was the appellant, served on active duty from June 1960 to June 1962, and from August 1964 to August 1968.  The Veteran died in January 2016.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

While a statement of the case (SOC) was not issued with respect to the issue of entitlement to a higher initial rating for right lower extremity radiculopathy, the Board has listed it on the Title page because the Veteran filed a notice of disagreement with the June 2015 rating decision and requested a higher rating for the right lower extremity radiculopathy.  See November 2015 VA Form 21-0958.  At this time, there is no need to issue a statement of the case with respect to the issue of entitlement to a higher initial rating for right lower extremity radiculopathy until there is a request for substitution and/or accrued benefits claim with respect to this issue.

With respect to the appeal for a higher rating for the bilateral eye disability, a June 2005 final rating decision granted service connection for a right eye disability, initially assigning a 10 percent disability rating from August 14, 2002 to August 12, 2004, and 20 percent disability rating from August 12, 2004.  On February 22, 2007, the Veteran filed a new claim for service connection for a left eye disability.  A December 2009 rating decision granted service connection for a left eye disability, combined the right and left eye disabilities, and assigned a 40 percent rating for the now bilateral eye disability.  The Veteran appealed the December 2009 rating decision to assign a 40 percent rating.  A June 2014 rating decision granted a 60 percent rating for the period starting February 11, 2013, creating a "staged" rating.  Although a higher rating had been assigned for the bilateral eye disability for part of the appeal period, as reflected in the June 2014 rating decision, the issue remained in appellate status because the maximum rating had not been assigned for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 
 

FINDING OF FACT

Prior to adjudication of the appeal by the Board, VA was notified that the Veteran died in January 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  
38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


